Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on Jan. 4, 2022. These drawings are accepted.
Allowable Subject Matter
Claims 1-10 have been allowed. There is neither motivation nor rationale for why one of ordinary skill in the art would use these a pair of vertically arranged conveyers and an interconnecting pair of guiding arms. The present invention provides a system that is configured to orient a plurality of studs in one and the same curvature-based orientation. An upper conveyor is vertically above a lower conveyor, each conveying in opposite directions. The upper conveyor serves as a magazine onto which a package of studs is arranged. A separating arrangement separates one stud at a time for feeding onto the lower conveyor in spaced relationship. The first and second set of guide arms prevent the separated studs from falling uncontrollably from the upper conveyor to the lower conveyor, without rolling over. Finally, the sensor and turning arrangement sense the curvature of the stud and optionally turn a selected stud 180 degrees thereby aligning each stud along a longitudinal extension according the curvature.
The closest art fails to disclose vertically arranged conveyors and guide arrangements. Moreover, the closest related art fails to disclose the relative placement and arrangement of elements recited in claim 1. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.